HOWELL, J.
In this case the plaintiff George McDaniel sued the defendants for damages for false arrest and imprisonment in the City Jail at South Pittsburg. The case was tried by the Court and a jury and plaintiff recovered a judgment against the defendant John A. Ciireton who was Chief of Police of that city for the sum of $250 and costs. The suit was dismissed as to the other defendants.
The defendant John A. Cureton has appealed in error to this Court and has assigned as error that the trial Court erred in overruling defendant’s motion for a directed verdict in his favor at the conclusion of all the evidence in the case.
The record sustains the following statement of the facts:
The plaintiff was the operator of a taxicab and the defendant was Chief of Police of the City of South Pitts-burg. There arose a controversy as to whether or not the plaintiff was lawfully parking his cab and he had been arrested a number of times. On the day the controversy arose the plaintiff had been tried in the City Court of South Pittsburg and fined $50 and costs. He had .appealed the case to the Circuit Court and had filed an appeal bond, the sufficiency of which does not seem to be in question. After he had perfected his appeal he was again arrested by the defendant and confined in the jail. He was released some hours later. The defendant contended that he had .arrested plaintiff on this last occasion for another violation of the law committed in his pres*191ence. No bond was required on the occasion of this last arrest, no prosecution was attempted and plaintiff was released from jail when the matter was brought to the attention of the City Attorney. The question of fact as to whether or not the plaintiff was imprisoned for a violation of the law committed in the presence of the Chief of Police or for the offence for which he had been tried and convicted and had appealed to the Circuit Court. The conflict in the testimony of plaintiff and defendant was submitted to the jury and was decided by it in favor of the plaintiff and the verdict .was for $250.00 compensatory damage and $250 for punitive damages. Upon motion, the trial Judge directed a verdict for the defendant as to the punitive damages and entered a judgment for plaintiff for $250 for compensatory damages.
The record fully sustains the action of the trial Judge.
It is too well settled to require any citation of authorities, that a verdict of a jury approved by the trial Judge and supported by material evidence will not be disturbed by this Court.
The assignment of error is overruled and the judgment of the trial Court is affirmed.
A judgment will be entered here in favor of the plaintiff George McDaniel and against the defendant John A. Cureton for $250 and costs.
Affirmed.
Felts and Hickerson, JJ.,- concur.